MEMORANDUM **
Peter J. Cavanagh and Theresea E. Cavanagh appeal pro se from the decision of the Bankruptcy Appellate Panel (“BAP”) affirming the bankruptcy court’s order remanding to state court a criminal proceeding in which the Cavanaghs are defendants. We dismiss.
*457We lack jurisdiction to review the BAP’s decision affirming the bankruptcy court’s remand order. See 28 U.S.C. §§ 1447(d), 1452(b); see also Things Remembered, Inc. v. Petrarca, 516 U.S. 124, 127-29, 116 S.Ct. 494,133 L.Ed.2d 461 (1995) (concluding that 28 U.S.C. §§ 1447(d) and 1452(b) bars appellate review of remand orders).
Appellants’ request for judicial notice is denied as moot.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.